Filed 11/20/20 Advanced Pain Treatment etc. v. Mitre CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



ADVANCED PAIN TREATMENT                                           B298595
MEDICAL CENTER,
                                                                  (Los Angeles County
         Plaintiff and Respondent,                                Super. Ct. No. NC061442)


         v.

GREG MITRE,

         Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael P. Vicencia, Judge. Reversed and
remanded.
     Hinshaw & Culbertson, Eugene Brown, Jr., for Defendant
and Appellant.
     Andrew P. Altholz for Plaintiff and Respondent.
       Appellant Greg Mitre received treatment for back pain at
respondent Advanced Pain Treatment Medical Center (Advanced
Pain). Mitre’s health insurance paid for the treatments but did
not pay associated “facility fees” totaling $30,000. Four years
later, Advanced Pain sued Mitre to recover the facility fees under
both contract and quantum meruit theories.
       In a special verdict, the jury found that Advanced Pain and
Mitre entered into a contract, under which Advanced Pain
performed and Mitre did not. The jury found that Advanced Pain
was not harmed by Mitre’s breach, however, and awarded no
contract damages. In accordance with the instructions on the
special verdict form, to which no objections were raised, the jury
proceeded to consider a quantum meruit theory and awarded
Advanced Pain $15,000 as the reasonable value of the services it
provided. The trial court subsequently denied Mitre’s motion for
judgment notwithstanding the verdict (JNOV).
       In this appeal, Mitre contends the jury’s verdict on the
quantum meruit claim must be reversed for two reasons. First,
he argues that the jury rendered an inconsistent and legally
impermissible verdict by finding both that there was a contract
and awarding recovery in quantum meruit for the services
covered by the contract. Second, Mitre argues that the quantum
meruit claim is barred by the statute of limitations. Advanced
Pain responds that Mitre forfeited or invited error as to both
arguments, which it further contends are incorrect.
       We reverse. As a matter of law, a plaintiff may not recover
on a quantum meruit claim if the parties have an enforceable
agreement regarding the same subject matter. The jury’s special
verdict findings accordingly were inconsistent. Because the
inconsistent findings are equally against the law, we reject




                                2
Mitre’s request to reverse only the quantum meruit findings and
instead remand for new trial.
                    FACTUAL BACKGROUND
       On February 19, 2013, Mitre visited Advanced Pain to be
evaluated for pain treatment. During that visit, he signed a form
that stated, “I hereby authorize my insurance to pay directly to
Dr. Kamran Ghadimi and Advanced Pain Treatment Medical
Center all insurance benefits that I am entitled. I also authorize
Dr. Kamran Ghadimi to release any information as required for
insurance billing purposes. I am also aware that I am
responsible for any balance above and beyond that which my
insurance carrier does not cover.” The form did not list the prices
of any of Advanced Pain’s services or the fees it charged.
       Mitre visited Advanced Pain for pain treatment on
February 21, 2013 and April 11, 2013. On both occasions, pain
management physician Dr. Kamran Ghadimi, the sole owner of
Advanced Pain, gave Mitre a lumbar epidural steroid injection.
Mitre was sedated during part of the procedures, which he
tolerated well.
       Advanced Pain obtained preauthorization from Mitre’s
health insurance before Dr. Ghadimi performed the injections. It
billed the insurance for Dr. Ghadimi’s services, as well as an
associated facility fee of $15,000 per procedure.1 After doing
“everything we could to get paid from the insurance,” Advanced
Pain sent Mitre a bill for the unpaid $30,000 in facility fees on


      1Dr. Ghadimi testified that the facility fee was a “global fee”
intended to cover his assisting nurse, as well as “risk, operating
room, recovery room, pharmacy mean[ing] medications, and
radiology mean[ing] x-ray machine.” The amount of the facility
fee varied by procedure.


                                 3
July 10, 2017. The accompanying letter stated that the balance
was “payable and now due.” It directed Mitre to contact his
health insurer with questions, and stated, “You have received
several denials from them. The balance now has been
transferred to your responsibility.” Mitre did not pay the fees.
      At trial, Advanced Pain presented expert testimony that
the $15,000 facility fee was the upper end of the reasonable range
for such fees. Mitre presented expert testimony that office-based
surgery centers like Advanced Pain do not charge facility fees.
                    PROCEDURAL HISTORY
      Advanced Pain filed a complaint against Mitre on October
23, 2017. It asserted three causes of action: breach of contract,
money due on an open book account, and quantum meruit. Mitre
answered the complaint on April 3, 2018. He denied the
allegations of the complaint and asserted 33 affirmative defenses,
including the statute of limitations.
      Mitre filed a motion for summary adjudication on
November 21, 2018. He argued that there was no enforceable
contract between himself and Advanced Pain, and that both the
breach of contract and quantum meruit causes of action were
barred by the statute of limitations. Advanced Pain opposed the
motion, arguing that both the existence of a contract and the
operation of the statute of limitations were triable issues of
material fact. The trial court denied the motion without
explanation in a minute order on February 5, 2019. There is no
reporter’s transcript of the hearing in the appellate record. Mitre
did not seek writ relief.




                                 4
       Trial on the breach of contract and quantum meruit causes
of action began on March 12, 2019.2 Prior to trial, Mitre filed a
trial brief. The brief did not mention the statute of limitations.
Neither Advanced Pain nor Mitre mentioned the statute of
limitations during the lengthy pretrial conference with the court
or during opening statements. During trial, the parties
presented evidence of the facts summarized above.
       After both sides rested, the court provided its rulings on the
parties’ proposed jury instructions. As relevant here, it denied
both sides’ request for CACI No. 338, “Affirmative Defense—
Statute of Limitations.” Neither side objected to the court’s jury
instructions ruling or mentioned the statute of limitations during
closing argument.
       The court rejected both parties’ proposed special verdict
forms as “either improper or insufficient” and provided the jury
with a special verdict form of its own design without objection.
The court’s form, based on CACI VF-300 and CACI No. 371,3
contained a total of nine questions. Questions one through five
pertained to the contract cause of action, and questions six
through nine pertained to the quantum meruit cause of action.
       The jury answered “yes” to questions one, two, and three,
finding that there was a contract, Advanced Pain performed, and
Mitre did not. It answered “no” to question four, finding that
Advanced Pain suffered no harm from Mitre’s breach. The jury

      2Advanced   Pain withdrew its cause of action for open book
account during the pretrial conference.
      3CACI VF-300, which its use note says is “intended for use

in most contract disputes,” is based on CACI No. 303, Breach of
Contract—Essential Factual Elements. CACI No. 371, Common
Count: Goods and Services Rendered, is the pattern jury
instruction for quantum meruit.


                                 5
wrote “0” for the total amount of damages in question five.
During jury polling, the foreperson explained that the jury had
not discussed question five, in accordance with the form’s
instruction to skip question five and proceed to question six if the
answer to question four was no: “I was just filling in like a none
[sic] applicable zero, just a null space.”
       The verdict form next asked questions concerning the
quantum meruit cause of action. The jury answered “yes” to
questions six, seven, and eight, finding that Mitre requested
beneficial services, Advanced Pain rendered the services as
requested, and Mitre failed to pay for the services. The jury then
answered question nine, setting the reasonable value of the
services Advanced Pain rendered at $15,000.
       Advanced Pain prepared a proposed judgment. Mitre
objected on the sole ground that the proposed judgment “seeks
[prejudgment] interest in violation of Civil Code § 3287 et. seq.,
and as such cannot be awarded as claimed.” The trial court
entered judgment, including prejudgment interest, on April 12,
2019. Advanced Pain served Mitre with notice of entry of
judgment on April 19, 2019.
       On May 8, 2019, Mitre filed a motion to correct the
judgment to delete the award of prejudgment interest. On May
20, 2019, the trial court took the motion off calendar, explaining,
“It was stricken before I signed it. I don’t know how you got the
thing that you got. But it was stricken before I signed it.”
Advanced Pain served notice of the corrected judgment on May
29, 2019.
       On May 30, 2019, Mitre moved for JNOV. In his motion, he
argued that both causes of action were barred by the statute of
limitations. Advanced Pain opposed the JNOV motion on the




                                 6
grounds that it was untimely filed under Code of Civil Procedure
section 629, subdivision (b), and “substantial uncontroverted
evidence was produced at trial that vitiates Defendant’s statute
of limitations defense and supports the Verdict.” The trial court
heard the motion on June 27, 2019. There is no reporter’s
transcript of the hearing in the appellate record. The reporter’s
transcript for June 27, 2019 included in the record is from a
different case. The minute order documenting the hearing states
only that the motion was denied.
       Mitre filed his notice of appeal from the judgment on June
18, 2019. He did not file a subsequent notice of appeal from the
denial of his motion for JNOV.
                            DISCUSSION
I.     Inconsistent Special Verdict Findings
       Mitre contends the jury’s verdict on the quantum meruit
cause of action must be reversed because, “as a matter of law no
quantum meruit claim can exist where, as here, the parties had a
written contract regarding the same subject matter.” Advanced
Pain responds that Mitre is barred from making this argument
because he did not raise it below. However, “inconsistent jury
findings in a special verdict are not subject to waiver by a party.”
(Zagami, Inc. v. James A. Crone, Inc. (2008) 160 Cal.App.4th
1083, 1093, fn. 6 (Zagami).)
       We review a special verdict for inconsistency de novo.
(Singh v. Southland Stone, U.S.A., Inc. (2010) 186 Cal.App.4th
338, 358 (Singh); Zagami, supra, 160 Cal.App.4that p. 1092.)
“With a special verdict, unlike a general verdict or a general
verdict with special findings, a reviewing court will not infer
findings to support the verdict.” (Singh, supra, 186 Cal.App.4th
at p. 358.) That is, “there is no presumption in favor of upholding




                                 7
a special verdict when the inconsistency is between two questions
in a special verdict.” (Zagami, supra, 160 Cal.App.4th at p. 1092.)
“‘Where there is an inconsistency between or among answers
within a special verdict, both or all the questions are equally
against the law.’ [Citations.]” (Ibid.) We are not permitted to
pick and choose between inconsistent answers. (Singh, supra,
186 Cal.App.4th at p. 358.) If the findings contradict on material
issues, and the correct determination of such issues is necessary
to sustain the judgment, the inconsistency is reversible error.
(Ibid.)
       The special verdict here involved a contract claim and a
quantum meruit claim. The contract claim sought enforcement of
a written contract, the form Mitre signed on February 19, 2013,
agreeing to pay any balance not paid by his insurance. The
quantum meruit claim asked the jury to fashion an implied
contract to pay for the reasonable value of services that were not
gratuitously rendered. (Huskinson & Brown v. Wolf (2004) 32
Cal.4th 453, 458; see also Maglica v. Maglica (1998) 66
Cal.App.4th 442, 449.) Advanced Pain was permitted to allege
and advance these inconsistent theories, but it was not permitted
to “pursue or recover on a quasi-contract claim if the parties have
an enforceable agreement regarding a particular subject matter.”
(Klein v. Chevron U.S.A., Inc. (2012) 202 Cal.App.4th 1342, 1388,
1389.) “When parties have an actual contract covering a subject,
a court cannot—not even under the guise of equity
jurisprudence—substitute the court’s own concepts of fairness
regarding that subject in place of the parties’ own contract.”
(Hedging Concepts, Inc. v. First Alliance Mortgage Co. (1996) 41
Cal.App.4th 1410, 1420.) One reason for this rule is rooted in
equity: “‘where the parties have freely, fairly and voluntarily




                                8
bargained for certain benefits in exchange for undertaking
certain obligations, it would be inequitable to imply a different
liability.’” (Id. at p. 1419.) Another is rooted in practicality: “[a]
quantum meruit analysis cannot supply ‘missing’ terms that are
not missing.” (Ibid.)
       The only contract identified by the pleadings, evidence, and
argument was the form Mitre signed on February 19, 2013.
Mitre argued that the form was not an enforceable contract to
pay any amount his insurance failed to pay, but the jury
disagreed. It expressly found, in answering “yes” to question one,
that “Advanced Pain Treatment Medical Center and Greg Mitre
enter[ed] into a contract” covering the fees at issue. After that
point, quantum meruit was no longer available as a basis of
recovery. The special verdict form nevertheless directed the jury
to proceed to the quantum meruit questions if it answered “no” to
questions two (did Advanced Pain perform?), three (did Mitre fail
to perform?), or four (was Advanced Pain harmed?). The jury
answered “no” to question four. In accordance with the
instructions on the verdict form, as well as additional guidance
the trial court delivered orally,4 the jury then proceeded to
answer the questions pertaining to quantum meruit and awarded
Advanced Pain $15,000 under that theory. The jury’s special

      4In  response to a request by the jury to “define damages,”
the trial court explained, in part, “you should not be in a position
of answering question five [contract damages] and question nine
[reasonable value of services provided]. You only get to question
nine – you only get to question six, which leads you to question
nine, if you answered ‘no’ in question one, two, three, four, or put
zero for question five. Okay? So only in that circumstance do you
go to question six. If you put an amount of money other than zero
on question five, then you’re done.”


                                  9
verdict finding that Mitre was obligated to pay the fees under a
contract is irreconcilably inconsistent with its finding that
Advanced Pain is entitled to the reasonable value of those same
fees under quantum meruit.
      Advanced Pain contends the findings are consistent and
must be upheld. In its view, “it is entirely reasonable to infer
from the record on appeal, that Appellant agreed and
contemplated that Advanced [Dr. Ghadimi] could try to recover
payment from the [health insurance] Plan, that the same could
take a long time, and that Appellant would remain liable for any
sums that the Plan did not pay.”5 We reject this contention for
two reasons. First, as noted above, we make no presumption in
favor of upholding a special verdict and do not infer findings to
support it. Second, the central premise of the argument—that a
special verdict is not inconsistent unless its answers are
impossible to reconcile— is faulty. The rule that a verdict should
not be modified “‘if there is any “possibility of reconciliation
under any possible application of the evidence and instructions”’”
does not apply when the inconsistency at issue is between two
questions within a special verdict. (Mendoza v. Club Car, Inc.
(2000) 81 Cal.App.4th 287, 302-303; see also Trejo v. Johnson &
Johnson (2017) 13 Cal.App.5th 110, 124, fn. 5.)



      5During oral argument, Advanced Pain cited for the first
time three additional cases in support of this position : Hasson v.
Ford (1977) 19 Cal.3d 530, 540-51, overruled by Soule v. General
Motors (1994) 8 Cal.4th 548, 574, 579-580, Jarchow v.
Transamerica Title Insurance Co. (1975) 48 Cal.App.3d 917,
overruled by Soto v. Royal Globe Insurance Corp. (1986) 184
Cal.App.4th 420, 434, and Bolen v. Woo (1979) 96 Cal.App.3d 944.
None of these cases supports this argument.


                                10
       Advanced Pain also argues that Mitre invited error by
failing to request appropriate instructions on the special verdict
form. We are not persuaded. The special verdict form was
largely devised by the trial court after it rejected both parties’
proposed forms. Neither side objected, and there is no indication
in the record that Mitre knowingly created or foresaw any
problem. (See Lambert v. General Motors (1998) 67 Cal.App.4th
1179, 1183.) “‘[W]aiver is not found where the record indicates
that the failure to object was not the result of a desire to reap a
“technical advantage” or engage in a “litigious strategy.”
[Citations.]’ [Citation.] Nor is an objection required when the
verdict is fatally inconsistent.” (Behr v. Redmond (2011) 193
Cal.App.4th 517, 530.)
       For all of these reasons, we agree with Mitre that the
special verdict is inconsistent and cannot stand. However, we
reject his contention that the error entitles him to judgment on
the quantum meruit claim. “‘Where there is an inconsistency
between or among answers within a special verdict, both or all
the questions are equally against the law.’ [Citations.]” (Zagami,
supra, 160 Cal.App.4th at p.1092.) Mitre’s argument would
require us to accept as definitive the jury’s answers to the
questions regarding the contract and disregard its answers on the
quantum meruit claim. We cannot do this.
       “The proper remedy for an inconsistent special verdict is a
new trial.” (Singh, supra, 186 Cal.App.4th at p. 358.) On
remand, the parties and court should make clear that a contract
and quantum meruit recovery are mutually exclusive by
instructing the jury that it may not answer questions concerning
quantum meruit if it finds that the parties had a valid contract
regarding the fees.




                                11
II.    Statute of Limitations
       Mitre alternatively argues that the quantum meruit verdict
must be reversed because the two-year statute of limitations in
Code of Civil Procedure section 339 expired before Advanced Pain
brought its quantum meruit claim. (See Reeve v. Meleyco (2020)
46 Cal.App.5th 1092, 1100.) Advanced Pain responds that Mitre
has forfeited this contention by failing to raise it at trial, and, in
the alternative, that it timely filed its claim. We agree with
Advanced Pain that Mitre has not preserved his statute of
limitations argument.
       The statute of limitations is an affirmative defense that
“exists to promote the diligent assertion of claims, ensure
defendants the opportunity to collect evidence while still fresh,
and provide repose and protection from dilatory suits once excess
time has passed.” (Aryeh v. Canon Business Solutions, Inc. (2013)
55 Cal.4th 1185, 1191.) It must be asserted by the defendant in
its answer and at trial to be preserved for appeal. (Rubinstein v.
Fakheri (2020) 49 Cal.App.5th 797, 808.)
       Mitre asserts that he preserved the defense by raising it in
his answer, in his motion for summary adjudication, in a rejected
jury instruction, and in his motion for JNOV. He does not cite
any authority in support of this position, which we do not find
persuasive. Mitre did not challenge the trial court’s denial of his
summary adjudication motion either by writ or in his opening
brief. Even if he had challenged the denial of the summary
adjudication motion prior to his reply brief, the appellate record
does not reveal the basis for the denial of the motion, and we
must presume the ruling was correct. (Jameson v. Desta (2018) 5
Cal.5th 594, 609.)




                                 12
       After asserting the statute of limitations defense in his
answer and motion for summary adjudication, Mitre said nothing
on the subject in his pretrial motion or throughout the parties’
lengthy pretrial conference with the trial court. He did not
mention the statute of limitations in his opening statement or
closing argument, and did not present any evidence regarding the
accrual date of the quantum meruit claim. Mitre proposed a jury
instruction on the statute of limitations, but did not object or seek
explanation when the court declined to give the instruction. (See
Code Civ. Proc. § 647.) Moreover, he does not contend that the
trial court erred in declining to provide the instruction.
       Mitre revived his statute of limitations defense in his
motion for JNOV, but he has not appealed the court’s ruling
denying that motion. (See Code Civ. Proc., § 904.1, subd. (a)(4)
[JNOV is an appealable order]; Sole Energy Co. v. Petrominearals
Corp. (2005) 128 Cal.App.4th 212, 239.) In short, he neither took
steps to ensure the defense was presented to the jury nor
preserved the issue for appeal. We accordingly do not reach the
merits of the claim.
                           DISPOSTION
       The judgment of the trial court is reversed, and the matter
is remanded for new trial. Mitre is awarded his costs on appeal.
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            COLLINS, J.

We concur:


MANELLA, P. J.                                    CURREY, J




                                 13